DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on August 24, 2021.  Claims 1-6, 10-13, 15, 29, 31-36, 40-42, and 44-49 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on August 24, 2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-6, 10-13, 15, 29, 31-36, 40-42, and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
claims 1, 29, 31, and 44 are allowable in view of Applicant's amendments and arguments as filed on August 24, 2021 (see pages 7-11 of the Applicant’s remarks).
Therefore, claims 1-6, 10-13, 15, 29, 31-36, 40-42, and 44-49 are considered novel and non-obvious and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642